DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 9 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant removed the term “just-in-time” from Claims 1 and 9, which was interpreted by the examiner as a gap between the steps of delivering the gas and resin mixture and curing the radiation-curable foam resulting in a rejection for indefiniteness under 35 USC §112(b). Therefore, this rejection is withdrawn. 
	Applicant amended Claims 1 and 9 to include the limitations of “…wherein the radiation-curable foam is produced on-demand just as the next build layer of the 3D build item is about to be printed;…” and “…and while the foam remains stable at the next build layer,…” and thereby canceling Claim 2. No new matter added.
Applicant’s arguments as to Claims 1 and 9 (pp. 6-7):
1) Almquist (US 5,902, 537) teaches an alternative embodiment which does refer to lowering the object by “one layer thickness” as recited (Col. 26: ll. “…dropping the build platform by just one layer so as to selectively position a last built layer of the 3D build item just below a next build layer;…, however, Almquist goes on to describe that merges with the material 16 adjacent to those regions.”  Since this merging could not occur if the build tray is not dipped into the tank, this cannot meet the claim element referring to an operation “in lieu of dipping the build tray into the tank of photopolymer resin.”
This argument is not persuasive for the following reason:
1) Almquist further discloses an alternate embodiment where a boundary condition prevent the merging referred to above (Col. 26 ll. 61-64) after which the next build layer is dispensed by an ink jet print dispenser (Col. 26 l. 61) to a desired thickness without need for a short delay to allow merging of material (Col. 26 ll. 1-5).

Applicant arguments as to Claim 6 (p. 7):
2) Examiner contends that Applicant is claiming some “intended use” which is incorrect because this is a method claim that recites a particular type of foaming agent not found in the prior art
This argument is not persuasive for the following reason:
	While this is a method claim, a structural limitation is recited (foaming agent) which Examiner argues falls under intended use.  However, additional prior art is provided to meet this limitation.

Applicant arguments as to Claim 7 (p. 7):
	Examiner errs in finding that the specified weight ranges would have been obvious and cites no evidence, instead pointing to what the claims say. The burden is prima facie case and cannot merely be based on what a person of ordinary skill would have known from the claimed device and method.  See, Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1369 (Fed. Cir. 2012).
This argument is not persuasive for the following reason:
Park (US 4,694,025) discloses a mixture of resin to foaming agent by weight (Col. 4 ll. 32-36) and while not explicitly within the range recited in the claim, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 	
One would have been motivated to select these ranges of foaming (blowing) agent and resin for the purpose of forming a gas to form a foamed object (Col. 2: ll. 61-63 blowing agent separates from the polymer phase and rapidly diffuses into the microcavities expanding the polymer to a cellular structure).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almquist (US 5,902,537) in view of Park (US 4,694,025).
Regarding Claim 1, Almquist discloses a stereolithographic method and an apparatus in which an object is formed through a method of additive manufacturing (4:64-67) using a build platform which may be vertically movable whereby an object is built (Fig.1 7:6-11) utilizing a radiation-curable resin (2:7-11) where the three-dimensional (3D) build item is being built layer-by-layer (2:43-48 object built up by layer until entire object is formed) and 
in lieu of dipping the build tray into the tank of photopolymer resin (Fig. 1 7:47-54 deep-dipping), dropping the build platform by just one layer so as to selectively position a last built layer of the 3D build item just below a next build layer (Fig. 7a 26:43-45; 50-53 previously formed object cross-section – 20 may be lowered one layer thickness…. material in the boundary regions of the coating 24 above the previously formed cross-section – 20 merges with the material – 16 adjacent to these regions).

delivering the resin and production (Fig. 7g 29:19-21 the portion of layer – 24 that was formed first is exposed to synergistic stimulation while simultaneously the rest of layer – 24 is formed) and while the next build layer remains stable (Col. 26 ll. 62-64  in boundary – 68 forming around surface – 22 wherein viscosity and surface tension effects typically prevent the material – 16 surrounding surface – 22 from flowing thereon) followed by curing the radiation-curable foam at the next build layer to create a layer of the 3D build item (Figs. 5a-5b 20:37-42;…Here, after the last object cross-section – 20 is formed, object – 12 may remain stationary and dispenser – 66 may simply dispense a layer of building material – 16 over object – 12 as well as over the surface of the building material – 16 surrounding the top surface – 22 of the last formed object cross-section – 20).
However, Almquist does not disclose or teach dissolving a gas in a resin that in in a liquid phase to produce a resin and gas mixture that when delivered to a build layer the gas in the mixture spontaneously evolves out of the mixture. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Almquist  to incorporate the teaching of Park whereby the radiation-curable resin of Almquist using radiation-curable resin produced on-demand just as the next build layer of the 3D build item is about to be printed as in the method of Almquist would also consider applying that technology to incorporate the creation of a foam by means of dissolving a gas foaming or blowing agent under pressure that would spontaneously evolve the gas or phase separate prior the curing stage, as disclosed by Park. One with ordinary skill in the art would consider this because cured foam is difficult to process and the need exists for controlling the degree of and delaying curing of an expandable polymer prior to foaming. (Park, 1:42-43; 2:25-28)

Regarding Claim 3, the combination of Almquist and Park disclose all the limitations of Claim 1 and Almquist further discloses that the method in Claim 1 includes repeating the dropping, delivering, just-in-time producing and curing operations to create one or more additional layers of the 3D build item (38:10-15).

Regarding Claim 4, the combination of Almquist and Park disclose all the limitations of Claim 1 and Park further discloses0 that the processing recited in Claim 1 is one of: agitation, mixing, shaking, and combinations thereof (2:56-57 blowing agent is mixed in).

Regarding Claim 5, the combination of Almquist and Park disclose all the limitations of Claim 1 and Park  further teaches that the method further includes mixing the radiation-cured resin and a foaming agent to produce a concentrate (2:56-59  A physical blowing agent is mixed in and equilibrated with the polymer in the foam extrusion line. The blowing agent remains dissolved and contained in the polymer phase.).

Regarding Claim 8, the combination of Almquist and Park disclose all the limitations of Claim 5 and Park further discloses that the concentrate further comprises a reinforcing material (8:48-52 At a Z-6040 level of 0.3 pph with magnesium oxide incorporated, a reasonably good looking foam of substantially open cell structure was obtained. Dimensional stability of the open cell foam was naturally good – inherently reinforcing).
2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Almquist (US 5,902,537) and Park (US 4,694,025) as applied to Claim 5 above, and further in view of Sun (US 2008/0145639).
Regarding Claim 6, the combination of Almquist and Park disclose all the limitations of Claim 5 but while Park discloses various alcohols as blowing agents there are no disclosures that the  foaming agent is one of: an emulsifier, a surfactant, a particle solid, and combinations thereof.
In the same field of endeavor, Sun teaches a solid freeform fabrication method of creating a three-dimensional article providing a supporting material in a shape of a foamy layer (abstract)  and further discloses a foaming agent of which non-limiting examples include various surfactants (paragraphs [0029]  [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Almquist and Park to incorporate the teaching of Sun whereby a method of additive manufacturing using a build platform and including mixing a radiation-cured resin and a foaming agent, as disclosed by the above combination, would also consider that this foaming agent is a surfactant, as taught by Sun. One would be motivated to do so because these are substances used to create a foam with desired characteristics (paragraph [0046]). 

Regarding Claim 7, the combination of Almquist, Park and Sun disclose all the limitations of Claim 6 but do not teach that the mixture of Claim 6 is 90-99% by weight of the radiation-cured resin, and 0.5-10% by weight of the foaming agent.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 	
One would have been motivated to select these ranges of foaming (blowing) agent and resin for the purpose of forming a gas to form a foamed object (Col. 2: ll. 61-63 blowing agent separates from the polymer phase and rapidly diffuses into the microcavities expanding the polymer to a cellular structure).

3.	Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almquist (US 5,902,537) in view of Park (US 4,694,025).
Regarding Claim 9, Almquist discloses a stereolithographic method and an apparatus in which an object is formed through a method of additive manufacturing (4:64-67) in which an object is formed through a method of additive manufacturing using a build platform which may be vertically movable whereby an object is built (Fig.1 7:6-11) utilizing a radiation-curable resin (2:7-11)
 where the three-dimensional (3D) build item is being built layer-by-layer (2:43-48 object built up by layer until entire object is formed) and in lieu of dipping the build tray into the tank of photopolymer resin (Fig. 1 7:47-54 deep-dipping), dropping the build platform by just one layer so as to selectively position a last built layer of the 3D build 
Almquist further discloses with the build platform so positioned, depositing the radiation curable resin wherein the radiation-curable foam is produced on-demand just as the next build layer of the 3D build item is about to be printed as indicated by an alternate embodiment where a boundary condition prevents the merging of adjacent material (Fig. 7g 29:34-41 recoater – 100 may form the next layer – 24 thereon while the source – 28 of synergistic stimulation is exposing those portions of layer – 24 in section – A that had just been recoated) (Col. 26 ll. 61-64 after which the next build layer is dispensed by an ink jet print dispenser) (Col. 26 l. 61 Col. 26 ll. 1-5 to a desired thickness without need for a short delay to allow merging of material).
following production (Fig. 7g 29:19-21 the portion of layer – 24 that was formed first is exposed to synergistic stimulation while simultaneously the rest of layer – 24 is formed) and while the next build layer remains stable (Col. 26 ll. 62-64  in boundary – 68 forming around surface – 22 wherein viscosity and surface tension effects typically prevent the material – 16 surrounding surface – 22 from flowing thereon) followed by curing the radiation-curable foam at the next build layer to create a layer of the 3D build item (Figs. 5a-5b 20:37-42;…Here, after the last object cross-section – 20 is formed, object – 12 may remain stationary and dispenser – 66 may simply dispense a layer of building material – 16 over object – 12 as well as over the surface of the building 
Almquist further discloses repeating the dropping, delivering, just-in-time producing and curing operations to create one or more additional layers of the 3D build item (38:10-15).
However, Almquist does not teach producing a resin and gas mixture that, when delivered to a build layer, the gas in the mixture spontaneously evolves out of the mixture. 
In an analogous art, Park teaches in a foam producing extrusion process for expanding a resin and crosslinking it (abstract, 1:15-21) by dissolving a gas in a resin that in in a liquid phase to produce a resin and gas mixture delivering the resin and gas mixture at the next build layer, wherein the gas in the mixture spontaneously evolves out of the mixture to just-in-time produce a foam (2:54-63  A physical blowing agent is mixed in and equilibrated with the polymer in the foam extrusion line. The blowing agent remains dissolved and contained in the polymer phase. Upon exposure to atmospheric pressure at the exit of the die, the gel undergoes phase separation. The blowing agent separates from the polymer phase and rapidly diffuses into the microcavities expanding the polymer to a cellular structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Almquist  to incorporate the teaching of Park whereby the radiation-curable resin of Almquist using radiation-curable resin produced on-demand just as the next build layer of the 3D build item is about to be printed as in the method of Almquist would also consider applying 

Regarding Claim 12, the combination of Almquist and Park disclose all the limitations of Claim 9 and Park further discloses that the radiation-curable foam is produced in association with the liquid resin in the tank (1:15-19 It is well known to make closed-cell polymer resin foams by the process of extrusion foaming wherein a normally solid thermoplastic polymer resin is heat-plastified and mixed under pressure with a volatile material to form a flowable gel).

Regarding Claim 13,.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almquist (US 5,902,537) and Park (US 4,694,025) as applied to Claim 9 above, and further in view of Weismann (US 3,555,131).
Regarding Claim 10, the combination of Almquist and Park disclose all the limitations of Claim 9 but do not disclose an external source of radiation-curable foam.
In an analogous art, Weismann discloses in a method for making reinforced foam panels, that the radiation-curable foam is produced externally to the tank and supplied to the build surface (2:48-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Almquist and Park to incorporate the teachings of Weismann whereby a method of manufacturing in association with a radiation source and building layers of radiation-curable foam with layers of the foam using a build platform as the 3D object is being built layer-by-layer, dropping the build platform layer-by-layer one layer so as to selectively position a last build layer of the 3D build item just below a next build layer using radiation curing to form a three-dimensional build item, with a build tray that reciprocates vertically within the photopolymer tank and as the 3D object is being built layer-by-layer and in lieu of dipping the build tray into the tank, dropping the build platform by just one layer so as to selectively position a last build layer of the 3D build item just below a next build layer, and cured to create new layers and is repeated till the 3D object is completed would further consider that the radiation-curable foam is produced externally to the tank and supplied to the build surface.

Regarding Claim 11, the combination of Almquist, Park and Weismann disclose all the limitations of Claim 10 and Weismann further discloses that the radiation-curable foam is produced by dissolving a gas in a vessel containing the liquid resin (4:58-62), and delivering the gas and liquid resin mixture under pressure to the build plate (4:73- 5:4 gas formed infers pressure). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/